UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:February 29, 2012 Item 1. Reports to Stockholders. Semi-Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) February 29, 2012 Investment Advisor Geneva Investment Management of Chicago, LLC 181 W. Madison, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 13 STATEMENTS OF ASSETS AND LIABILITIES 20 STATEMENTS OF OPERATIONS 21 STATEMENTS OF CHANGES IN NET ASSETS 22 FINANCIAL HIGHLIGHTS 24 NOTES TO FINANCIAL STATEMENTS 28 NOTICE OF PRIVACY POLICY & PRACTICES 37 ADDITIONAL INFORMATION 38 Dear Shareholders, U.S. equity markets experienced strong gains for the six months ended February 29, 2012, following another period of high volatility amid concerns over instability in Europe.Continued strong earnings growth and improving domestic economic indicators overcame fear of a Greek default and the potential for a slowing U.S. economy. Recent data supports the view that the U.S. economy will avoid a recession in 2012.Industrial production increased year-over-year as the real gross domestic product advanced at a rate of 3.0% in the fourth quarter.We are seeing momentum in demand from both the consumer and business sectors and moderate improvement in the labor market. Consumer spending increased 3.8% for the year, partially in response to heavy discounting by retailers. While the potential fallout from a European recession would impact the U.S. economy, the effects of a material slowdown in China would be more detrimental to growth. The ongoing political gridlock in Washington remains unnerving for investors.The inability to arrive at a meaningful long-term solution to growing U.S. debt levels adds another question in what is likely to be a contentious election cycle.The fate of taxes, the regulatory environment and the healthcare plan will be key issues for decision makers in the coming months. While there have been more discussions over additional fiscal stimulus measures, likely involving an expanded purchase of mortgage-backed securities to reduce mortgage lending rates, nothing has materialized.We expect inflation to remain benign, due in large part to excess capacity, giving the Fed leeway to act if needed. Valuations for Corporate America remain attractive by many historical measures.Cash flow margins have trended upward for more than 15 years, despite concerns that their expansion would be unsustainable.We remain positive on U.S. equities and expect the market to rise over the next year supported by strong earnings and historically attractive valuations.The lack of transparency on the issues facing our country and the rest of the globe, however, could lead to continued volatility. The Geneva Advisors All Cap Growth Fund Institutional share class had a 3.32% return for the six month period ended February 29, 2012 versus 13.71% for the Russell 3000® Growth Total Return Index.The Retail share class had a return of 3.13% for the six months ended February 29, 2012.The top sectors contributing to the All Cap Growth Fund performance for the period were Energy and Industrials.The sectors detracting from performance were Materials, Consumer Discretionary and Consumer Staples.The top stocks adding value were Continental Resources, Fastenal, and Apple.The top stocks negatively impacting performance were Green Mountain Coffee, Corbo Ceramics, Potash, and Rovi. For the six months ended February 29, 2012, the Geneva Advisors Equity Income Fund Institutional share class returned 13.17% versus 12.84% for the benchmark, the Russell 1000® Value Total Return Index.The Retail share class had a return of 12.99% for the six month period ended February 29, 2012.The top contributing sectors to performance 3 were Energy, Financials and Consumer Staples.The bottom contributors were Materials, and Health Care.The top performing holdings were Plains All American, Enterprise Products, and Magellan Midstream Partners. The underperforming holdings were Computer Programs and Systems, Vornado Realty and BHP Billiton. As always, we thank you for your trust and confidence in our services.The Principals of Geneva, our families and employees remain significant investors along with clients in our Funds. We have also continued to invest in the business and maintain our dedication as we seek to deliver long-term investment performance. Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. The Geneva Advisors All Cap Growth Fund and Geneva Advisors Equity Income Fund may invest in mid-, small-, or micro-cap companies which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in ADRs, in foreign securities and emerging markets which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Russell 3000® Growth Index consist of the growth segment of the 3,000 companies in the Russell 3000® Index.The Russell 3000® Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market.One cannot invest directly in an index. The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000® Index companies with lower price-to-book ratios and lower expected growth values.One cannot invest directly in an index. Cash Flow: measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pre-tax income. Must be preceded or accompanied by a prospectus. 4 Geneva Advisors Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder servicing fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/11 - 2/29/12). Actual Expenses The first two lines of the following table provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution (12b-1) fees, and fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second two lines of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the 5 Geneva Advisors Funds Expense Example (Unaudited) (Continued) shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second two lines of the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Based on Actual Fund Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/11 2/29/12 9/1/11 - 2/29/12 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (182), then divided by the number of days in the most recent 12-month period (366). Based on Hypothetical 5% Yearly Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/11 2/29/12 9/1/11 - 2/29/12 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (182), then divided by the number of days in the most recent 12-month period (366). 6 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of February 29, 2012 is shown below. Allocation of Portfolio Holdings (% of Investments) 7 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 29, 2012 Annualized Since Six One Inception Months Year (9/28/07) Class R % % % Class I % % % Russell 3000 Growth Index % % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 8 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment *Inception Date 9 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation.The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations.The Fund’s investment strategy focuses on identifying stocks within multiple industry groups.The Fund has wide flexibility in types of securities used to generate a current income yield.The Fund’s allocation of portfolio holdings as of February 29, 2012 is shown below. Allocation of Portfolio Holdings (% of Investments) 10 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 29, 2012 Annualized Since Six One Inception Months Year (4/30/10) Class R % % % Class I % % % Russell 1000 Value Index % % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. One cannot invest directly in an index. 11 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment *Inception Date 12 Geneva Advisors All Cap Growth Fund Schedule of Investments February 29, 2012 (Unaudited) Shares Value COMMON STOCKS 96.97% Activities Related to Credit Intermediation 3.99% Mastercard, Inc. $ Aerospace Product and Parts Manufacturing 7.10% BE Aerospace, Inc. (a) HEICO Corp. TransDigm Group, Inc. (a) Agriculture, Construction, and Mining Machinery Manufacturing 1.27% FMC Technologies, Inc. (a) Apparel Knitting Mills 0.91% Under Armour, Inc. (a) Building Material and Supplies Dealers 4.26% Fastenal Co. Communications Equipment Manufacturing 1.54% QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing 8.14% Apple, Inc. (a) Teradata Corp. (a) Computer Systems Design and Related Services 5.58% Quality Systems, Inc. SolarWinds, Inc. (a) VMware, Inc. (a) Data Processing, Hosting, and Related Services 2.17% Riverbed Technology, Inc. (a) Drugs and Druggists’ Sundries Merchant Wholesalers 1.71% Herbalife Ltd. (b) The accompanying notes are an integral part of these financial statements. 13 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 29, 2012 (Unaudited) Shares Value Electronic Shopping and Mail-Order Houses 2.47% Amazon.com, Inc. (a) $ MercadoLibre, Inc. Engine, Turbine, and Power Transmission Equipment Manufacturing 2.52% Cummins, Inc. Full-Service Restaurants 4.44% Chipotle Mexican Grill, Inc. (a) Gambling Industries 2.90% Las Vegas Sands Corp. (a) Health and Personal Care Stores 1.56% Ulta Salon Cosmetics & Fragrance, Inc. (a) Management, Scientific, and Technical Consulting Services 1.30% Salesforce.com, Inc. (a) Medical Equipment and Supplies Manufacturing 4.05% Intuitive Surgical, Inc. (a) Metal Ore Mining 2.05% Freeport-McMoRan Copper & Gold, Inc. Oil and Gas Extraction 8.98% Concho Resources, Inc. (a) Continental Resources, Inc. (a) Marathon Oil Corp. Other Food Manufacturing 3.05% Green Mountain Coffee Roasters, Inc. (a) Other General Merchandise Stores 4.17% O’ Reilly Automotive, Inc. (a) Tractor Supply Co. The accompanying notes are an integral part of these financial statements. 14 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 29, 2012 (Unaudited) Shares Value Other General Purpose Machinery Manufacturing 1.72% Robbins & Myers, Inc. $ Other Information Services 2.31% Baidu, Inc. - ADR (a) Google, Inc. (a) Other Professional, Scientific, and Technical Services 1.89% Alliance Data Systems Corp. (a) Pharmaceutical and Medicine Manufacturing 4.58% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Securities and Commodity Contracts Intermediation and Brokerage 2.87% BlackRock, Inc. T Rowe Price Group, Inc. Software Publishers 5.07% Fortinet, Inc. (a) Informatica Corp. (a) SXC Health Solutions Corp. (a)(b) Support Activities for Mining 1.54% Core Laboratories N V (b) Waste Treatment and Disposal 2.83% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $162,088,631) The accompanying notes are an integral part of these financial statements. 15 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 29, 2012 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 5.05% Money Market Fund 5.05% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $10,543,297) Total Investments (Cost $172,631,928) 102.02% Liabilities in Excess of Other Assets (2.02)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 16 Geneva Advisors Equity Income Fund Schedule of Investments February 29, 2012 (Unaudited) Shares Value COMMON STOCKS 83.24% Aerospace Product and Parts Manufacturing 2.61% United Technologies Corp. $ Beverage Manufacturing 0.96% Diageo PLC - ADR Building Material and Supplies Dealers 1.96% Home Depot, Inc. Computer Systems Design and Related Services 2.28% Accenture PLC (a) Depository Credit Intermediation 1.95% JPMorgan Chase & Co. Electric Power Generation, Transmission and Distribution 6.20% CPFL Energia SA - ADR ITC Holdings Corp. Household Appliance Manufacturing 1.60% National Presto Industries, Inc. Limited-Service Eating Places 3.78% McDonald’s Corp. Local Messengers and Local Delivery 2.83% United Parcel Service, Inc. Metal Ore Mining 1.85% BHP Billiton Ltd. - ADR Office Administrative Services 1.39% Paychex, Inc. Oil and Gas Extraction 12.21% Baytex Energy Corp. (a) Enterprise Products Partners LP Marathon Oil Corp. The accompanying notes are an integral part of these financial statements. 17 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 29, 2012 (Unaudited) Shares Value Other Electrical Equipment and Component Manufacturing 3.28% Emerson Electric Co. $ Other General Purpose Machinery Manufacturing 2.09% Graco, Inc. Other Pipeline Transportation 6.19% Plains All American Pipeline LP Petroleum and Coal Products Manufacturing 3.93% Chevron Corp. Pharmaceutical and Medicine Manufacturing 0.92% Abbott Laboratories Pipeline Transportation of Crude Oil 5.61% Magellan Midstream Partners LP Pipeline Transportation of Natural Gas 3.17% Williams Partners LP Securities and Commodity Contracts Intermediation and Brokerage 3.10% T. Rowe Price Group, Inc. Securities and Commodity Exchanges 1.14% CME Group, Inc. Semiconductor and Other Electronic Component Manufacturing 3.17% Microchip Technology, Inc. Software Publishers 3.46% Microsoft Corp. Tobacco Manufacturing 4.47% Philip Morris International, Inc. Wholesale Electronic Markets and Agents and Brokers 1.84% Genuine Parts Co. The accompanying notes are an integral part of these financial statements. 18 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 29, 2012 (Unaudited) Shares Value Wired Telecommunications Carriers 1.25% BCE, Inc. (a) $ TOTAL COMMON STOCKS (Cost $55,401,745) REAL ESTATE INVESTMENT TRUSTS 14.46% Lessors of Real Estate 14.46% American Tower Corp. Annaly Capital Management, Inc. Digital Realty Trust, Inc. Simon Property Group, Inc. Taubman Centers, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $9,327,680) Principal Amount SHORT-TERM INVESTMENTS 1.62% Money Market Fund 1.62% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,230,080) Total Investments (Cost $65,959,505) 99.32% Other Assets in Excess of Liabilities 0.68% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 19 Geneva Advisors Funds Statements of Assets & Liabilities February 29, 2012 (Unaudited) All Cap Equity Growth Fund Income Fund ASSETS Investments, at value (cost $172,631,928 and $65,959,505, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold — Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed $ $
